Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130041                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  NICOLETTE MULLER,                                                                                    Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130041
                                                                    COA: 259271
                                                                    Oakland CC: 03-675204-DM
  CHRISTIAN MULLER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 27, 2005
  judgment of the Court of Appeals is considered, and it is DENIED. The Oakland Circuit
  Court entered an order in this case that “neither party shall have an unrelated member of
  the opposite sex overnight while having parenting time with the minor children.”
  Granted the authority to place “[r]estrictions on the presence of third parties during
  parenting time” under MCL 722.27a(8)(c), the trial court based its decision on the “best
  interests” of the children, giving particular emphasis to plaintiff’s (the mother’s) moral
  objections to cohabitation, when defendant (the father) claimed that he personally held no
  opinion on that concern. The trial court did not base its decision, in whole or in part, on
  MCL 750.335, which prohibits “lewd or lascivious cohabitation.” Therefore, this case
  does not implicate the constitutionality of MCL 750.335, but rather only raises the
  question whether the trial court abused its discretion in restricting the presence of
  unrelated members of the opposite sex during parenting time. Brown v Loveman, 260
  Mich App 576, 591-592 (2004). The Court of Appeals found no abuse of discretion by
  the trial court, and we affirm this determination.

        KELLY, J., would remand this case to the trial court for further proceedings.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2006                       _________________________________________
           s0301                                                               Clerk